In reviewing a law case tried by a jury this court should render decision upon the question or questions presented and briefed by appellant. In the instant case appellants' brief presents two questions for review. One of them relates to refusal of the trial judge to give requests to charge pertaining to recovery by plaintiffs on the theory of slander to title. The case was not submitted to the jury upon this theory, hence on that phase of the appeal there is nothing before us for review.
The only remaining question presented and briefed by appellants is:
"Ought not the court to have directed verdict for defendants on the ground of ratification or estoppel of plaintiffs?"
The ratification or estoppel asserted is that the $100 paid by defendants to plaintiffs was retained by the latter. Plaintiffs' testimony was to the effect that this $100 was paid for an extension of an oil lease, that incident to such extension defendants were to have a new lease prepared and presented to plaintiffs for execution. Admittedly defendants did not prepare or present the new lease for plaintiffs' signatures. Hence plaintiffs did not breach their undertaking, and therefore were not obligated to return the $100. If not obligated to return this money, then retaining it did not result in ratification or estoppel. Defendants asserted a conflicting *Page 244 
claim. An issue of fact was thus presented. The jury found for plaintiffs.
On this record judgment should be affirmed.